MEMORANDUM **
Mario Cacho Figueroa appeals from the district court’s order upon limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Figueroa contends that the district court would have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory. However, the district court determined on remand that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory, and this determination is unreviewable on appeal. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.